Exhibit 99.1 Perma-Fix Schedules Second Quarter 2012 Earnings Conference Call ATLANTA –August 2, 2012 — Perma-Fix Environmental Services, Inc. (NASDAQ: PESI) today announced that it will host a conference call at 12:00 PM ET on Wednesday, August 8, 2012. The call will be available on the Company’s website at www.perma-fix.com, or by calling (877)-407-0778for U.S. callers, or (201)-689-8565for international callers.The conference call will be led by Dr. Louis F. Centofanti, Chairman and Chief Executive Officer, and Ben Naccarato, Vice President and Chief Financial Officer, of Perma-Fix Environmental Services, Inc. A webcast will also be archived on the Company’s website and a telephone replay of the call will be available approximately one hour following the call, through midnight Wednesday, August 15, 2012, and can be accessed by calling: (877)-660-6853 (U.S. callers) or (201)-612-7415 (international callers) and entering account # 286 and conference ID:398611. About Perma-Fix Environmental Services Perma-Fix Environmental Services, Inc. is a nuclear services company and leading provider of nuclear waste management services.The Company's nuclear waste services include management and treatment of radioactive and mixed waste for hospitals, research labs and institutions, federal agencies, including the Department of Energy ("DOE"), the Department of Defense ("DoD"), and the commercial nuclear industry. The Company’s nuclear services group provides project management, waste management, environmental restoration, decontamination and decommissioning, new build construction, and radiological protection, safety and industrial hygiene capability to our clients.The Company operates four nuclear waste treatment facilities and provides nuclear services at DOE, DoD, and commercial facilities, nationwide. Please visit us on the World Wide Web at http://www.perma-fix.com. ***** Contacts: David K. Waldman-US Investor Relations Crescendo Communications, LLC (212) 671-1021 HerbertStrauss-European Investor Relations herbert@eu-ir.com +43
